AMENDED AND RESTATED MULTIPLE CLASS PLAN on behalf of FRANKLIN EQUITY INCOME FUND This Amended and Restated Multiple Class Plan (the “Plan”) has been adopted by a majority of the Board of Trustees/Directors (the “Board”) of FRANKLIN INVESTORS SECURITIES TRUST (the “Investment Company”), including a majority of the Board members who are not “interested persons” (as defined in the Investment Company Act of 1940, as amended (the “1940 Act”) of the Investment Company, for its series named above (the “Fund”). The Board has determined that the Plan, including the expense allocation methods among the classes, is in the best interests of each class of the Fund, the Fund and the Investment Company as a whole. The Plan sets forth the provisions relating to the establishment of multiple classes of shares of the Fund, and supersedes any Plan previously adopted for the Fund. 1.
